Citation Nr: 1043055	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-17 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 5, 
2007, for the grant of service connection for tinnitus, to 
include a claim of clear and unmistakable error (CUE) in the July 
2008 rating decision.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to September 
1969.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from December 1995, January 2004, July 2008, 
and September 2008 rating decisions of the Department of Veterans 
Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hepatitis C is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran separated from active service in September 1969, 
and failed to submit a claim of entitlement to service connection 
for tinnitus within one year from his discharge.  

2.  A September 10, 1991, VA examination is construed as a 
pending claim for entitlement to service connection for tinnitus.


CONCLUSION OF LAW

The criteria for an effective date of September 10, 1991, for the 
award of service connection for tinnitus have been met.  38 
U.S.C.A. § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A September 2008 rating decision granted a 10 percent rating for 
tinnitus, effective September 5, 2007, the date of one of the 
Veteran's statements.  The Veteran contends that he is entitled 
to an earlier effective date for this award of service 
connection.

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be on the date 
of receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 
3.400(b)(2).

The effective date of an evaluation and award of compensation on 
an original claim for compensation will be the day following 
separation from active duty service or the date entitlement arose 
if claim is received within 1 year after separation from service; 
otherwise, date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

In the present case, the Veteran separated from active service in 
September 1969.  It is not in dispute that he failed to submit a 
claim of entitlement to service connection for tinnitus within 
one year from his discharge.  A review if the claims folder 
verifies this fact.  Therefore, assignment of an effective date 
back to the day following discharge is not possible.

In an unrelated October 1994 Board decision regarding the 
Veteran's service-connected right ear hearing loss, the Board 
noted that the September 1991 VA audiological examination 
diagnosed the Veteran with "bilateral tinnitus."  The Board 
construed "the statements made by the appellant during the 
examination as being an informal claim of entitlement to service 
connection for hearing loss and tinnitus involving the left 
ear."  Accordingly, the Board requested that the RO provide the 
Veteran with an application form regarding the claim.

In response, a December 1995 rating decision denied the Veteran's 
claim for service connection for tinnitus.  In a May 1996 
statement, the Veteran described his ongoing problems with his 
bilateral hearing loss.  The Board construes this statement as 
the Veteran's Notice of Disagreement (NOD) to the December 1995 
rating decision.  The Board finds that it would be prejudicial to 
the Veteran to hold him responsible for verbalizing the medical 
distinction between his hearing loss and tinnitus in this 
statement.  It was clear the Veteran was suffering from both 
hearing loss and tinnitus at the time, as the September 1991 
audiological examination report diagnosed him with both.

In October 1996, the Veteran's service-connected right ear 
hearing loss was again before the Board, following a remand.  At 
that time, the Board again noted that the September 1991 VA 
examination was an informal claim for tinnitus.  The Board also 
indicated that the RO did not furnish the Veteran with an 
application form for this claim, as the Board had directed, prior 
to adjudicating his claim in the rating decision.  The Board also 
pointed out that the December 1995 supplemental statement of the 
case (SSOC) did not include a discussion of the Veteran's claim 
for service connection for tinnitus.  Therefore, the Board again 
referred the claim for service connection for tinnitus to the RO 
for further adjudication.

Following the Board's October 1996 decision, the RO took no 
action on the Veteran's claim for service connection for 
tinnitus.  It should have provided the Veteran with a SOC.  As a 
result of their inaction, the claim remained in a pending status.

In a November 2003 statement, the Veteran indicated that he was 
still seeking service connection for his tinnitus.

The Board, as previously mentioned, construes the September 1991 
VA examination as a claim for service connection for tinnitus and 
construes the May 1996 statement as a notice of disagreement with 
the December 1995 rating decision.  The Board finds that this 
claim was not adjudicated by the RO following the Board's 
directive in the October 1996 decision.  The RO took no action 
following the October 1996 directive.  Therefore, that appealed 
claim remained pending until the RO again adjudicated the claim 
in the January 2004 rating decision.  In response, the Veteran 
filed a timely NOD in April 2004.  In response, the RO 
adjudicated and granted the Veteran's claim for service 
connection for tinnitus in the July 2008 rating decision at 
issue, assigning an effective date of September 5, 2007.  Since 
the Veteran's appeal was never finally adjudicated by the RO 
following the October 1996 Board decision, his appeal never 
became final and was pending up to the date of the July 2008 
rating decision that granted the Veteran's claim.  

The effective date of the Veteran's award for the service 
connected tinnitus was successfully challenged.  Thus, based on 
the foregoing, the Veteran is entitled to an earlier effective 
date of September 10, 1991, the date of the VA examination that 
diagnosed the Veteran with "bilateral tinnitus," for the grant 
of service connection for tinnitus.  

Since the Board is taking action favorable to the Veteran by 
granting the claim at bar, the Board does not need to address the 
Veteran's contentions of CUE in the July 2008 rating decision.  

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the Board 
from adjudicating the Veteran's claim.  This is so because the 
Board is taking action favorable to the Veteran by granting the 
claim at bar; a decision at this point poses no risk of prejudice 
to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to an effective date of September 10, 1991, for the 
award of service connection for tinnitus is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the hepatitis C claim can be 
properly adjudicated.  

The Board has determined that a timely NOD dated in April 2004 
has been submitted in response to the January 2004 rating 
decision that denied the Veteran's claim for service connection 
for hepatitis C.  In response to the April 2004 NOD, the RO 
submitted another rating decision in July 2008.  The Veteran then 
submitted another timely NOD in June 2009.  Thus, the RO must 
respond to these timely NODs with a SOC addressing the issue of 
entitlement to service connection for hepatitis C.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Issue a SOC addressing the Veteran's claim 
of 
entitlement to service connection for 
hepatitis C.  Advise the Veteran of the 
date on which the time allowed for 
perfecting a timely substantive appeal of 
this claim expires.  If the Veteran 
perfects his appeal by submitting a timely 
and adequate substantive appeal, then the 
RO should return the claim to the Board 
for the purpose of appellate disposition, 
if the claim remains denied.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


